               IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW JERSEY


 ANTHONY L. LIVINGSTON,               HONORABLE RENÉE MARIE BUMB

      Petitioner,
                                              Civil Action
      v.                                   No. 16-3591 (RMB)

 UNITED STATES OF AMERICA,
                                                  OPINION
      Respondent.


APPEARANCES:

JOHN B. BRENNAN, ESQ.
LAW OFFICES OF JOHN B. BRENNAN
10000 Lincoln Drive East, Suite 201
Marlton, New Jersey 08053
Attorney for Petitioner

DIANA V. CARRIG, ESQ.
GLENN J. MORAMARCO, ESQ.
UNITED STATES ATTORNEY’S OFFICE
401 Market Street, 4th Floor
Camden, New Jersey 08101
Attorneys for Respondent

Bumb, District Judge:

     INTRODUCTION

     Anthony   L.   Livingston   (“Petitioner”)    moves    to   vacate,

correct, or set aside his federal sentence pursuant to 28 U.S.C.

§ 2255. (Petition [Docket Item 1]; United States v. Livingston,

No. 01-cr-0465-1 (D.N.J. February 1, 2002).) Respondent United

States of America (“Respondent”) opposes the motion. [Docket Item

7.] Petitioner filed a traverse in response to Respondent’s brief.

[Docket Item 9.] For the reasons stated herein, the Court will
dismiss     the     motion    as   time-barred,         and      no     certificate    of

appealability will issue.

      BACKGROUND

      On    July    13,   2001,    Petitioner         appeared        before   the    late

Honorable Jerome B. Simandle, D.N.J., with counsel and pled guilty

to a criminal information containing eight counts of bank robbery,

in violation of 18 U.S.C. § 2113(a), (Information [Docket Item 19]

and Plea Agreement [Docket Item 23] in Crim. No. 01-0465-1),

concerning a series of robberies which took place in late 2000 and

early 2001.

      The     parties     next     appeared       before      Judge      Simandle      for

sentencing on February 1, 2002. At that time, the Court granted a

two-level upward departure, raising Petitioner’s total offense

level to level 31, and imposed a sentence of 220 months on each of

the eight counts, to be served concurrently. United States v.

Livingston, No. 01-cr-0465-1 (D.N.J. February 1, 2002). Petitioner

appealed      his    sentence,     in   particular         the        two-level     upward

departure, to the Court of Appeals for the Third Circuit. United

States v. Livingston, No. 02-1454 (3d Cir. filed February 8, 2002).

The   Court    of   Appeals      affirmed       the   sentence    imposed      by    Judge

Simandle on April 28, 2003. 63 F. App’x 617 (3d Cir. 2003).

      Petitioner filed three separate motions to correct, vacate,

or set aside his sentence on February 7, 2002 (Civ. No. 02-605),

on August 8, 2003 (Civ. No. 03-3746), and on September 9, 2003


                                            2
(Civ. No. 03-4226), which were all consolidated under the earliest

filed case: Civ. No. 02-605. Petitioner was further advised of his

Miller rights on September 26, 2003. (Order [Docket Item 4] in

Civ. No. 02-605.) The Court denied Petitioner’s three consolidated

petitions on February 26, 2004. (Order and Opinion [Docket Items

7     and   8]    in    Civ.        No.   02-605.)     Petitioner   then    sought

reconsideration of that decision, which Judge Simandle denied on

March 30, 2004. (Order [Docket Item 10] in Civ. No. 02-605.)

       On August 9, 2004, the Third Circuit denied Petitioner’s

request to file a new petition under § 2255. (Order [Docket Item

12] in Civ. No. 02-605.) Nevertheless, Petitioner filed a fourth

petition under § 2255 on September 16, 2004. (Motion [Docket Item

40] in Crim. No. 01-465; see also Order [Docket Item 13] in Civ.

No. 02-605.) Judge Simandle dismissed this fourth petition on April

26, 2005, due to Petitioner’s failure to receive permission to

file such from the Third Circuit. (Order [Docket Item 13] in Civ.

No. 02-605.)

       Petitioner filed the instant motion to correct, vacate, or

set    aside     his   sentence      on   June   20,   2016.   [Docket   Item   1.]

Respondent       answered      on    January     16,   2018.   [Docket   Item   7.]

Petitioner filed a traverse on March 9, 2018. [Docket Item 9.]

III. ANALYSIS

       In his motion, Petitioner argues his sentence violates the

Constitution because the Supreme Court’s ruling in Johnson v.


                                            3
United States, 135 S. Ct. 2551 (2015), found the residual clause

in the Armed Career Criminal Act (“ACCA”) to be constitutionally

void for vagueness. [Docket Item 1.] Petitioner further argues

that his sentence was impacted by his designation as a “career

offender”    under   the    mandatory     Sentencing    Guidelines,   which

contained a clause identical to that found unconstitutional in

Johnson. [Id.]

       Respondent argues the motion should be denied because the

motion is time-barred under the Antiterrorism and Effective Death

Penalty Act of 1996 (“AEDPA”), because, alternatively, the motion

is premature as the Supreme Court has not extended its reasoning

in Johnson to any other context, because Petitioner was not granted

leave by the Third Circuit to file a second or successive petition

under § 2255 with regard to claims that he was improperly sentenced

as a career offender under the enumerated offenses, but only with

regards to a Johnson claim, and because the motion is procedurally

defaulted. [Docket Item 7.] Respondent’s brief further argues that

Petitioner’s present motion only highlights harmless error and

that   Petitioner    has   not   established   that    Johnson’s   reasoning

applies in a mandatory Sentencing Guidelines case. [Id.]

       A district court is required to conduct an evidentiary hearing

“where a petition allege[s] any facts warranting relief under

§ 2255 that are not clearly resolved by the record . . . .” United

States v. Tolliver, 800 F.3d 138, 141 (3d Cir. 2015) (internal


                                      4
quotation marks omitted). The Court finds that an evidentiary

hearing   is   not   warranted   as   the   record   conclusively   shows

Petitioner is not entitled to relief.

A. Statute of Limitations

     AEDPA imposes a one-year statute of limitations for filing

motions pursuant to § 2255. Under § 2255(f), the limitation period

runs from the latest of:

           (1) the date on which            the   judgment   of
           conviction becomes final;

           (2) the date on which the impediment to making
           a motion created by governmental action in
           violation of the Constitution or laws of the
           United States is removed, if the movant was
           prevented from making a motion by such
           governmental action;

           (3) the date on which the right asserted was
           initially recognized by the Supreme Court, if
           that right has been newly recognized by the
           Supreme   Court    and   made   retroactively
           applicable to cases on collateral review; or

           (4) the date on which the facts supporting the
           claim or claims presented could have been
           discovered through the exercise of due
           diligence.

28 U.S.C. § 2255(f). Respondent argues the motion is untimely. The

Court agrees, and the motion must therefore be dismissed.

     “[A] judgment of conviction becomes final within the meaning

of § 2255 on the later of (1) the date on which the Supreme Court

affirms the conviction and sentence on the merits or denies the

defendant's timely filed petition for certiorari, or (2) the date



                                      5
on which the defendant's time for filing a timely petition for

certiorari review expires.” Kapral v. United States, 166 F.3d 565,

577 (3d Cir. 1999) (internal quotation marks omitted); see also

Greene v. Palakovich, 606 F.3d 85, 91 (3d Cir. 2010), aff’d sub

nom   Greene   v.   Fisher,   132     S.       Ct.   38   (2011).   In   this    case,

Petitioner did not file a petition for certiorari, and his time to

do so expired on July 28, 2003, 90 days after the Third Circuit

denied his appeal on April 28, 2003. Petitioner had until July 28

12, 2004, to file a timely § 2255 motion. Petitioner did not file

the present motion until June 20, 2016, nearly twelve years late.

As a result, his motion is untimely and must be dismissed. 1

      Petitioner    argues    that,    because        of   Johnson,      his   instant

federal bank robbery charge and his December 6, 1990 conviction

for burglary no longer qualify as “crimes of violence,” rendering

the career offender provision inapplicable. ([Docket Item 1], 2,

10-21.) Petitioner’s judgment of conviction became final in 2003,

but the present § 2255 motion was filed within one year of Johnson,

(see [Docket Item 1], filed June 20, 2016); Johnson, 135 S. Ct. at

2551 (decided June 26, 2015)), so he relies on § 2255(f)(3) in




1 AEDPA’s statute of limitations is subject to equitable tolling
in appropriate cases. Holland v. Florida, 560 U.S. 631, 645 (2010).
Petitioner filed a traverse objecting to Respondent’s timeliness
argument, [Docket Item 9], however neither the motion nor the
traverse sets forth any facts that would entitle Petitioner to
equitable tolling. Therefore, the Court finds that no basis for
equitable tolling exists.


                                           6
this motion. ([Docket Item 1], 2.) Determining that Petitioner’s

motion should be denied as time-barred requires an analysis of

Johnson and subsequent cases.

     In Johnson, the Supreme Court ruled that the residual clause

of the ACCA was unconstitutionally vague. Johnson, 135 S. Ct. at

2563. The next year, the Supreme Court determined that Johnson was

retroactively applicable on collateral review. Welch v. United

States, 136 S. Ct. 1257, 1264 (2016). The residual clause of the

ACCA is identical to the residual clause of the career offender

provision of the Sentencing Guidelines. See Beckles v. United

States, 137 S. Ct. 886, 890 (2017). Nevertheless, the Supreme Court

in Beckles held that Johnson did not create a new right as to the

residual clause of the Sentencing Guidelines in their advisory

form (i.e., post-United States v. Booker, 543 U.S. 220 (2005)).

Beckles, 137 S. Ct. at 890. Beckles did not address Johnson’s

effect   on   a   void-for-vagueness   challenge   to   the   Sentencing

Guidelines in their mandatory (pre-Booker) form. See id. at 903

n.4 (Sotomayor, J., concurring).

     The Third Circuit addressed that issue in United States v.

Green, 898 F.3d 315 (2018). In that case, the petitioner made the

same argument as Petitioner here as to the timeliness of his § 2255

motion. See Green, 898 F.3d at 317-18. The Court noted that, “in

light of Beckles, Johnson’s holding as to the residual clause in

the ACCA created a right only as to the ACCA, and not a broader


                                   7
right that applied to all similarly worded residual clauses, such

as that found in the advisory Sentencing Guidelines.” United States

v. Green, 898 F.3d 315, 321 (3d Cir. 2018). Because Beckles “says

nothing about a . . . right to not be sentenced under Sentencing

Guidelines, whether advisory or mandatory,” the Green Court held

that “Johnson did not recognize a right to bring a vagueness

challenge     to    the   mandatory    Sentencing     Guidelines.”   Id.   Since

Beckles specifically left that question open, the Supreme Court

“certainly has not ‘recognized’ the right to bring a successful

vagueness challenge to the mandatory Guidelines’ residual clause.”

Id. Therefore, the petitioner’s motion in Green was untimely. Id.

      Here, Petitioner makes the same argument as the petitioner in

Green. Since that argument has now been squarely addressed and

rejected by the Third Circuit in Green, Petitioner “cannot rely on

28   U.S.C.   §    2255(f)(3)   to    restart   his    applicable    statute   of

limitations        period.”   Green,     898    F.3d    at   321.    Therefore,

Petitioner’s motion is dismissed as time-barred. 2

B. Certificate of Appealability

      AEDPA provides that an appeal may not be taken to the court

of appeals from a final order in a § 2255 proceeding unless a judge

issues a certificate of appealability on the ground that “the




2 As the Court finds that Petitioner’s present motion is time-
barred, the Court need not and shall not address the remainder of
the arguments asserted by either Petitioner or Respondent.


                                         8
applicant has made a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2). The Supreme Court

held in Slack v. McDaniel that “[w]hen the district court denies

a habeas petition on procedural grounds without reaching the

prisoner’s underlying constitutional claim, a COA should issue

when the prisoner shows, at least, that jurists of reason would

find it debatable whether the petition states a valid claim of the

denial of a constitutional right and that jurists of reason would

find it debatable whether the district court was correct in its

procedural ruling.” 529 U.S. 473, 484 (2000) (emphasis added).

This Court denies a certificate of appealability because jurists

of reason would not find it debatable that dismissal of the

petition as untimely is correct.

IV. CONCLUSION

     For the reasons stated above, Petitioner’s Motion to Vacate,

Correct, or Set Aside his sentence is dismissed as untimely under

28 U.S.C. § 2255(f). No certificate of appealability shall issue.

An accompanying Order will be entered.




October 16, 2019                       s/ Renée Marie Bumb
Date                                   RENÉE MARIE BUMB
                                       United States District Judge




                                   9
